Citation Nr: 1139313	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  05-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for lupus.

2.  Entitlement to service connection for pleurisy, to include as due to lupus.

3.  Entitlement to service connection for retrosternal pain, to include as due to lupus.

4.  Entitlement to service connection for chronic fatigue, to include as due to lupus.

5.  Entitlement to service connection for arthritic pain, to include as due to lupus.

6.  Entitlement to service connection for fibromyalgia, to include as due to lupus.

7.  Entitlement to service connection for esophageal abnormalities, to include as due to lupus.

8.  Entitlement to service connection for a malar rash, to include as due to lupus.

9.  Entitlement to service connection for oral ulcers, to include as due to lupus.

10.  Entitlement to service connection for positive strand DNA, to include as due to lupus.

11.  Entitlement to service connection for positive ANA, to include as due to lupus.

12.  Entitlement to service connection for serositis, to include as due to lupus.

13.  Entitlement to service connection for dry cough, to include as due to lupus.

14.  Entitlement to service connection for photosensitivity, to include as due to lupus.

15.  Entitlement to an initial evaluation greater than 30 percent for celiac sprue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1983 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  In February 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The issue of entitlement to an initial evaluation greater than 30 percent for celiac sprue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has lupus related to active duty service.

2.  The Veteran has pleurisy that is related to her service-connected lupus. 

3.  The Veteran has esophageal abnormalities that are related to her service-connected lupus. 

4.  The Veteran has malar rash that is related to her service-connected lupus. 

5.  The Veteran has oral ulcers that are related to her service-connected lupus. 

6.  A retrosternal disability is not shown by the evidence of record.

7.  A chronic fatigue disability is not shown by the evidence of record.

8.  An arthritis disability is not shown by the evidence of record.  

9.  A fibromyalgia disability is not shown by the evidence of record.

10.  A serositis disability is not shown by the evidence of record.

11.  A dry cough disability is not shown by the evidence of record.

12.  A photosensitivity disability is not shown by the evidence of record.

13.  A disability manifested by positive strand DNA is not shown by the evidence of record.

14.  A disability manifested by positive ANA is not shown by the evidence of record.


CONCLUSIONS OF LAW

1.  Lupus was incurred in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Pleurisy is proximately due to a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  Esophageal abnormalities are proximately due to a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

4.  A malar rash is proximately due to a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

5.  Oral ulcers are proximately due to a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

6.  A retrosternal disability was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

7.  A chronic fatigue disability was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

8.  An arthritis disability was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

9.  A fibromyalgia disability was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

10.  A serositis disability was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

11.  A dry cough disability was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

12.  A photosensitivity disability was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

13.  A disability manifested by positive strand DNA was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

14.  A disability manifested by positive ANA was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), establish VA duties to notify and assist.  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With regard to the Veteran's claims for entitlement to service connection for retrosternal pain, chronic fatigue, arthritic pain, fibromyalgia, positive strand DNA, positive ANA, serositis, dry cough, and photosensitivity, prior to a September 2009 readjudication of the Veteran's claims, letters dated in April 2002, January 2005, and January 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations for the issues addressed in this decision.  

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Without deciding whether notice and development requirements have been satisfied the Board is taking action favorable to the Veteran by granting entitlement to service connection for lupus, pleurisy, esophageal abnormalities, malar rash, and oral ulcers.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini, 17 Vet. App. 412; VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Additionally, service connection may be granted where a disability is determined to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

I.  Lupus

The Veteran contends that she has lupus related to her active duty service.  During a February 2010 hearing before the Board, the Veteran testified that she was diagnosed with lupus in 2000, but that she had symptoms of lupus before her diagnosis.  She reported that she was diagnosed with lupus in 2000 based on a double-strand DNA test.  She explained that she began experiencing symptoms of lupus approximately two years after discharge from active duty service.

The Veteran's service treatment records are negative for any complaints or diagnoses of lupus.  However, the records show numerous complaints of and treatment for gastrointestinal symptoms.  An April 1985 treatment record notes complaints of diarrhea and crampy abdominal pain.  The diagnosis was rule out inflammatory bowel disease.  In October 1985, the Veteran underwent a proctosigmoidoscopy, which was normal.  An April 1986 record notes the Veteran's complaints of diarrhea.  The diagnosis was possible inflammatory bowel disease.  January and February 1988 private treatment records also show complaints of diarrhea with a diagnosis of possible inflammatory bowel disease.  Medical records from March 1989 show diagnoses of celiac sprue, following a positive biopsy test.  Records from 1989 reflect continued diagnoses of and treatment for diarrhea.  The Veteran developed hypomagnesemia and tetany as complications of her celiac sprue and was placed on a gluten-free diet.  In March 1989, the Veteran was hospitalized for chronic diarrhea with nausea, abdominal bloating, and cramping.  A June 1989 medical board summary and June 1989 physical evaluation board found the Veteran to be physically unfit for duty based on her celiac sprue, and it was recommended that she be permanently retired from service.  She was separated from service in August 1989.  

VA treatment records from April 1991 note the Veteran's complaints of pain in her lower arms and wrists.  An April 1991 laboratory test reflects that the results of an Anti-DNA Antibody test were 1.5 U/ML with the normal being less than 1.0 U/ML.  Also, an Anti-Nuclear Antibody (ANA) test was positive at 1:640 dilutions.  A May 1991 VA treatment record notes diagnoses of gluten sensitive enteropathy and possible systemic lupus erythematosus (SLE).

Private medical records from A.G., M.D. reflect that in January 2001 the Veteran complained of diffuse articular pain and stiffness with pleuritic-like chest pain symptoms, active malar rash, and recurrent oral ulcers.  She reported that her symptoms began as early as 1999 or 2000.  Dr. A.G. diagnosed celiac disease, but noted that the Veteran had additional features that suggested that she met the criteria for SLE, including a history of a positive ANA test, clear evidence of malar rash, recurrent oral ulcers, arthritis symptoms, and pleurisy.  Since January 2001, the private treatment records in the claims file show numerous diagnoses of and treatment for SLE and celiac sprue.

In May 2003, the Veteran underwent a VA examination.  She reported that she began experiencing frequent diarrhea during active duty service and was diagnosed with celiac disease and placed on a gluten-free diet.  She stated that she had experienced pain in her forearms, fingertips, and low chest.  After 1998, she had developed increased fatigue and pain in the large muscles of the legs, shoulders, and both hips.  She was provided a diagnosis of SLE in 2001.  Physical examination revealed an obvious malar flush.  The diagnoses included disseminated lupus with lupus erythematous in remission and controlled celiac disease.  The examiner stated that the diagnosis of lupus was correct, but that the physician was unaware of a connection between celiac disease and lupus aside from both diseases being autoimmune diseases.  

In a January 2005 private medical letter, W.W.C., M.D. opined that, given a common overlap in the protean manifestations of celiac disease and lupus, the two disorders "may be associated, particularly in patients with selective IgA deficiency."  Dr. W.W.C. concluded that it was "as likely as not that her presentation in 1989 was attributable to features of evolving lupus in addition to celiac disease."  Dr. W.W.C. indicated that the Veteran's medical history was reviewed and noted that her medical history showed diarrhea, fatigue, joint swelling, and oral ulcers since 1987 as well as a diagnosis of celiac disease in 1989.  Dr. W.W.C. also noted symptoms including arthralgias, fatigue, and intermittent episodes of pleuritic chest pain.

In October 2007, the Veteran underwent a VA examination.  She reported that she had developed bodyaches and arthralgia in the shoulder joints, hip joints, and neck, and that she had been provided a diagnosis of fibromyalgia.  She noted that she later saw a physician who thought she might have lupus.  She also reported symptoms including malar rash, fatigue, and pleurisy.  She stated that she had exacerbations three times per year which lasted for two months at a time.  She indicated that she had mouth ulcers intermittently and reported esophageal spasms.  She complained of enlarged lymph nodes and chest pain, as well as memory loss, depression, inability to concentrate, and sleep disturbance.  She noted pain symptoms in her shoulder joints, neck, hip joints, ribs, and both hands.  Physical examination revealed that the Veteran's lupus was symptomatic within the past two years with signs of arthritis and skin rash.  The VA examiner noted, however, that there was no evidence of arthritis on examination.  The diagnoses included SLE.  After reviewing the Veteran's claims file, the VA examiner concluded that lupus was "less likely as not (less than 50/50 probability)" caused by or a result of celiac disease.  The examiner explained that, even though both celiac disease and lupus are regarded as autoimmune diseases, they were separate diseases.  It was noted both had strong genetic indicators, but the genetic link was on separate chromosomes.  The examiner found that current literature did not support a link between celiac disease and lupus.  The VA examiner also opined that the Veteran's inservice symptoms were less likely related to her diagnosis of lupus in 2001.  In that regard, the VA examiner acknowledged that it was difficult to state how long it takes lupus to become symptomatic and whether it was present in 1989, but explained that it "seems like she started to have symptoms of lupus in the early 1990s . . . ."

Private medical treatment records from February 2002 through December 2009 reveal continued diagnoses of and treatment for lupus.  

In May 2011, the Board obtained an additional medical opinion addressing the relationship between the Veteran's lupus, the symptoms that she experienced during active duty service, and her service-connected celiac sprue.  After reviewing the Veteran's entire claims file, the physician concluded that the Veteran's medical records were consistent with SLE, and that "her symptoms present during active military service were likely the initial manifestation of SLE, and her service-connected celiac disease shares an autoimmune link with SLE such that it likely contributed to its development."  In particular, the physician explained that diarrhea is one of the initial manifestations of lupus in over half of the cases, and that her gastrointestinal symptoms which first appeared during service were likely the initial manifestation of her lupus.  In addition, the physician stated that it was more likely than not that the Veteran's celiac sprue caused or contributed to her development of lupus because both diseases are autoimmune diseases and share the humanleukocyte HLA-B8 and HLA-DR3 histocompatibility antigens and a variety of antibodies, including tissue transglutaminase antibodies.  The physician noted that the SLE-specific anti-double-stranded DNA antibodies occur in 23 percent of celiac patients.

After a thorough review of the evidence of record, the Board concludes that service connection for lupus is warranted.  There is evidence of current diagnoses of lupus.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In addition, although the Veteran's service treatment records do not reflect specific findings of lupus, they do show complaints of and treatment for gastrointestinal symptoms, including diarrhea.  The May 2011 medical opinion is persuasive that the Veteran's inservice gastrointestinal symptoms were the initial manifestations of her lupus.  As discussed in greater detail below, the Board finds the May 2011 medical opinion to be competent and probative evidence.  Thus, there is evidence of inservice incurrence of lupus.

Although there are conflicting medical opinions regarding the onset of the Veteran's lupus symptoms, the persuasive medical evidence of record supports a direct link between the Veteran's active duty service and her current lupus.  In that regard, both the May 2011 medical opinion and the January 2005 private medical opinion from Dr. W.W.C. link the Veteran's lupus directly to service, finding that the Veteran's gastrointestinal symptoms shown during service were actually manifestations of her lupus as well as her celiac disease.  Conversely, the October 2007 VA examiner concluded only that it "seems like" the Veteran's symptoms of lupus did not initially manifest until the early 1990's.  

The Board accords more probative weight to the May 2011 medical opinion than the October 2007 VA opinion.  Although the physicians reviewed the Veteran's claims file and provided rationale for their respective opinions, the October 2007 examiner provided no rationale in support of the conclusion that it appeared the Veteran started to have symptoms of lupus in the early 1990's after service discharge and did not address the Veteran's inservice gastrointestinal symptoms.  In contrast, the May 2011 physician's opinion was unequivocal and provided explanations with citations to supporting references explaining why the Veteran's inservice gastrointestinal symptoms were actually symptoms of lupus.  Thus, as the May 2011 physician's opinion is more definitive and based on supporting medical treatises, the Board finds it is persuasive.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); see Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Therefore, as the evidence shows inservice incurrence of lupus symptoms, a current diagnosis of lupus, and probative medical evidence linking the Veteran's lupus to active service entitlement to service connection for lupus is warranted.  

II.  Pleurisy, Malar Rash, Oral Ulcers, Esophageal Abnormalities

The Veteran also contends that service connection for certain manifestations of her lupus, including pleurisy, malar rash, oral ulcers, and esophageal abnormalities, is warranted. 

The medical evidence of record includes diagnoses of pleurisy, malar rash, oral ulcers, and esophageal abnormalities and indicates that those disorders are manifestations of lupus.  A February 2002 private medical treatment record noted a diagnosis of lupus with primary manifestations of skin rash, pleuritis symptoms, and possible malar rash.  A May 2002 record reflects a diagnosis of lupus with malar rash.  A September 2002 record notes a diagnosis of lupus with occasional mouth ulcer.  A March 2003 record reveals a diagnosis of lupus with recent flare of skin rash.  A June 2004 record reflects a diagnosis of mild malar erythema as the only active manifestation of lupus.

In addition, private medical records from January 2002 and October 2008 reflect diagnoses of esophageal spasms and esophageal dysmotility.  In that regard, in a March 2001 private medical record, W.W., M.D., noted that it was likely that "the motor disorder seen on [the Veteran's] esophageal motility study, last year, was probably due to the lupus . . . ."

As the probative medical evidence of record reflects current diagnoses of pleurisy, malar rash, oral ulcers, and esophageal abnormalities that are caused or aggravated by the Veteran's service-connected lupus, service connection for pleurisy, malar rash, oral ulcers, and esophageal abnormalities is warranted.  Allen, 7 Vet. App. at 448.

III.  Retrosternal Pain, Arthritic Pain, Chronic Fatigue, Fibromyalgia,
Dry Cough, Photosensitivity, Serositis, Positive Strand DNA,
and Positive ANA

The Veteran also contends that she has retrosternal pain, arthritic pain, chronic fatigue, fibromyalgia, dry cough, photosensitivity, serositis, and disorders manifested by positive strand DNA and positive ANA as a result of her service-connected lupus.  

VA treatment records from April 1991 reflect that a laboratory test showed that the results of an Anti-DNA Antibody test were 1.5 U/ML with the normal being less than 1.0 U/ML.  Also, an Anti-ANA test was positive at 1:640 dilutions.  A May 1991 VA treatment record notes a diagnosis of possible systemic lupus erythematosus.

A January 2001 private medical treatment record notes the Veteran's complaints of diffuse articular pain with stiffness.  She also reported joint pain, episodes of significant fatigue, and pain in the retrosternal region.  The physician noted that the Veteran developed clear pleuritic-like chest pain symptoms consistent with serositis.  The physician also stated that the Veteran's celiac disease may clearly be associated with serositis and arthritis.

A March 2002 X-ray examination report noted the Veteran's complaint of chest pain, but that there was no acute pulmonary or pleural disease seen.  A March 2003 private treatment record noted a diagnosis of arthralgia.

During a May 2003 VA examination, the Veteran reported that she had fatigue in 1998 after moving to California and that she was given shots of cortisone by physicians.  Thereafter, she reported that she developed increased fatigue and pain in the large muscles of the legs, shoulders, and both hips.  

In October 2007, the Veteran underwent another VA examination.  She complained of bodyaches and arthralgia in the shoulder joints, hip joints, and neck and reported that she saw a rheumatologist who had provided a diagnosis of fibromyalgia.  She reported present symptoms of fatigue, arthralgia, and chest pain.  On examination there were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  Examination revealed no deformity, giving way, instability, weakness, dislocation, subluxation, locking episodes, or effusion.  There was pain in both shoulders and hips, as well as stiffness.  There was no evidence of recurrent shoulder dislocations, loss of bone, inflammatory arthritis, or joint ankylosis.  X-rays of the bilateral hips, the cervical spine, the chest, and the bilateral shoulders were normal.  The VA examiner concluded that there was no evidence of arthritis.  The diagnosis was arthralgia due to lupus.

In an October 2007 VA spine examination, the Veteran complained of fatigue, decreased motion, and stiffness.  The Veteran denied weakness, spasms, and pain.  Physical examination of the cervical sacrospinalis revealed no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Physical examination of the thoracic sacrocpinals also showed no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Inspection of the spine revealed normal posture, gait type, and head position.  There was symmetry in appearance.  There was no gibbus, kyphosis, list, lumbar flattening, scoliosis, or reverse lordosis.  Motor strength was 5/5 throughout.  A sensory examination was intact.  The VA examiner concluded that there was no evidence of arthritis.  A diagnosis of arthralgia due to lupus was provided.

The Board acknowledges that the evidence indicates that the Veteran has retrosternal pain and arthritic pain, as well as diagnoses of arthralgia, which may be related to her lupus.  However, the evidence does not show that her retrosternal pain or arthritic pain have resulted in a current retrosternal or arthritic disability.  Although a January 2001 private treatment record reflects a finding of arthritis, and a February 2002 private treatment record notes a diagnosis of lupus with primary manifestations including arthritis, the October 2007 VA examiner reviewed the evidence of record and concluded that there was no evidence of arthritis based upon X-ray evidence.  As the October 2007 VA examiner's opinion that there was no evidence of arthritis is based on additional objective X-ray evidence, the Board finds the October 2007 VA examiner's opinion to be more probative than the January 2001 and February 2002 private findings of arthritis.  In addition, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Accordingly, the findings of retrosternal pain and arthritic pain do not constitute disabilities for which service connection may be granted.

Without a disability, there can be no entitlement to compensation.  See Degmetich, 104 F.3d 1328; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225.  There is no medical evidence of a retrosternal disability, arthritic disability, chronic fatigue disability, fibromyalgia disability, dry cough disability, or photosensitivity disability.  With regard to the Veteran's claims for entitlement to service connection for positive strand DNA and positive ANA, the evidence does not show additional disabilities for which service connection may be granted.  Positive strand DNA and positive ANA are test results, and not disabilities for which service connection may be granted.  Aside from lupus, the Veteran does not identify any disability associated with her positive strand DNA and positive ANA test results for which service connection may be established.  As there is no medical evidence of a chronic disability, service connection for retrosternal disability, arthritic disability, chronic fatigue disability, fibromyalgia disability, dry cough disability, photosensitivity disability, positive strand DNA, and positive ANA is not warranted. 

The Board acknowledges that a January 2001 private treatment record reflects a diagnosis of serositis.  However, there is no evidence of a chronic serositis disability nor evidence of a disability for any defined period of time during the course of this appeal.  Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior adjudication of the claim).

The Board finds the evidence does not demonstrate retrosternal, arthritis, chronic fatigue, fibromyalgia, dry cough, photosensitivity, or serositis disabilities and that the preponderance of the evidence is against these  claims.  As such, the benefit of the doubt doctrine is inapplicable, and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




















	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for lupus is granted.  

Service connection for pleurisy is granted.

Service connection for retrosternal pain is denied.

Service connection for chronic fatigue is denied.

Service connection for arthritic pain is denied.

Service connection for fibromyalgia is denied.

Service connection for esophageal abnormalities is granted.

Service connection for oral ulcers is granted.

Service connection for positive strand DNA is denied.

Service connection for positive ANA is denied.

Service connection for serositis is denied.

Service connection for dry cough is denied.

Service connection for photosensitivity is denied.


REMAND

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist with regard to the Veteran's claim for entitlement to an initial evaluation greater than 30 percent for celiac sprue.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  VA has a duty to assist the veteran which includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

During her February 2010 hearing before the Board, the Veteran identified additional private medical treatment records pertinent to her increased rating claim which have not been associated with record.  Specifically, the Veteran reported that she had treatment from Dr. D. Williams, a gastroenterologist, as well as Dr. D. Wend.  Review of the Veteran's claims file does not reflect that these private medical treatment records have been obtained.  Because the Veteran has identified private treatment relevant to her claim for entitlement to an increased rating for celiac sprue, she should be afforded an opportunity to submit a release for VA assistance in obtaining these records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran to provide her an opportunity to identify all VA and non-VA medical providers who have treated her for her service-connected celiac sprue, to include Dr. D. Williams and Dr. D. Wend.  The RO/AMC must then attempt to obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the named records, the RO/AMC must notify the Veteran and her representative and (a) identify the specific records they were unable to obtain; (b) briefly explain the efforts that they made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond. 

2.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to the current nature and severity of her service-connected celiac sprue.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completing the above actions and any additional development necessary based the evidence received, including any additional VA examinations, the claim remaining on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the issue must be returned to the Board for appellate review 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


